UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,                   Statement of Reasons Pursuant to
                                             18 U.S.C.§ 3553(c)(2)
                    - against
                                              19-CR-121
 IS[!WARD AT RAGHUNATH,

                                Defendant.



Parties:                                     Appearances:


For United States                            Andrew Grubin
                                             United States Attorney's Office
                                             Eastern District ofNew York
                                             271 Cadman Plaza East
                                             Brooklyn, NY 11201
                                             718-254-6322



For Defendant                                Michael Daniel Weil
                                             Federal Defenders of New York, Inc.
                                             One Pierrepont Plaza, 16th Floor
                                             Brooklyn, NY 11201
                                             718-407-7413
Jack B. Weinstein,Senior United States District Judge:

I.      Introduction                                                                              1

II.     Instant Offenses                                                                          I

III.    Guilty Plea                                                                               2
IV.     Sentencing Hearing                                                                        3
V.      Offense Level, Criminal History Category, and Guidelines Range                            3
VI.     Law                                                                                       4

VII. 18 U.S.C. § 3553(a) Considerations                                                           4
VIII. Sentence                                                                                    6

IX.     Conclusion                                                                                7



       1.     Introduction

        Following his release from federal custody and while on supervised release, Ishwardat

Raghunath ("Raghunath" or "the defendant") arranged to sell twenty-five individuals' Social

Security numbers, names, birth dates, and addresses. Such offenses are serious because of their

harm to individuals' financial security. The defendant ultimately pled guilty to two counts of

access device fraud. He is sentenced to 18 months' custody.

       II.    Instant Offenses

        Between September 2017 and February 2019,the defendant engaged in multiple

conversations concerning the sale of stolen personally identifiable information, including Social

Security numbers, birth dates, and addresses. He ultimately sold information belonging to 25

people in exchange for about $13,500. Presentence Investigation Report("PSR")          10-11.

        The authorities were alerted to Raghunath's efforts in 2017 by a confidential informant

(the "CI"). PSR f 4. The defendant had telephoned the CI and advised that he had the ability to

obtain people's personal information from an individual who worked in a doctor's office and was

willing to sell it. Id. Since the defendant did not want to discuss pricing over the phone, he and

                                                 1
the CI met at a restaurant in Jamaica, Queens. PSR        4-5. The meeting was videotaped by

investigating authorities. PSR ^ 5. During the meeting, Raghunath indicated that he had access

to thousands of names, addresses, birthdates, and Social Security numbers, and that he could add

photographs to the information if needed. Id. No deal was completed at that time. PSR         4-6.

At two further in-person meetings with the CI, the defendant explained the type of personal

information that he was able to obtain and first requested $1,000 per identity, and then $700 per

identity. PSR     7-9. No deal was made at either ofthese two meetings. PSR         8-9.

       On February 20, 2018, the defendant met with em undercover agent and sold personal

information belonging to five people to the agent in exchange for some $3,500. PSR ^10. After

being told by the agent that the identities would be used to launder money,the defendant noted

that the fifth individual had the highest credit score. Id.

       On February 5, 2019,the defendant met with the CI and a second undercover agent and

arranged to sell the personal information of20 people for $10,000. PSR 11. The defendant

was immediately arrested following this exchange. See Sent. Hr'g Tr. 13:16-17, June 10, 2019.

    III.    Guilty Plea

        The defendant pled guilty on March 27, 2019 to Counts One and Two of a two-coimt

indictment. Count One charges that between February 2018 and February 2019,the defendant,

together with others, trafficked in one or more unauthorized access device, specifically. Social

Security numbers and corresponding names and dates of birth, in amarmer affecting interstate

commerce, and by such conduct obtained things of value aggregating $1,000 or more during a

one-year period, in violation of 18 U.S.C. § 1029(a)(2) and 18 U.S.C. § 1029(c)(l)(A)(i). PSR

T| 1. Count Two charges that on February 5, 2019, the defendant, together with others, possessed

fifteen or more devices, specifically. Social Security numbers and corresponding names and
dates of birth, which were counterfeit and unauthorized access devices, in a manner affecting

interstate commerce,in violation of 18 U.S.C. § 1029(a)(3) and 18 U.S.C. § 1029(c)(l)(A)(i). Id.

      IV.   Sentencing Hearing

        A sentencing hearing was conducted on June 10,2019. See Sent. Hr'g Tr. The

defendant's mother, sister, brother, adult daughter, and friend were present at the hearing. See

id. 3:6-8. His family expressed support for rehabilitation. See id. 29:22-30:4, 31:16-24, 32:2-

10. The defendant's friend stated that he believes they can work together again. See id. 32:23-

25.


       The proceedings were recorded on video to develop an accurate record of courtroom

atmosphere and body language. See 18 U.S.C. § 3553(a); In re Sentencing, 219 F.R.D. 262,264

(E.D.N.Y. 2004)("A[n appellate court's] de novo review would be factually deficient without a

video record of the district court's sentencing hearing.").

      V.    Offense Level, Criminal History Category, and Guidelines Range

       Count One and Count Two are grouped together to calculate the offense level. U.S.S.G.

§ 3D 1.2(d). The base offense level is six. M § 2B 1.1(a)(2). Two levels are added because the

offenses involved a gain of$13,500. Id. § 2B1.1(b)(1)(B). Two levels are added because ten or

more victims were involved. Id. § 2Bl.l(b)(2)(A)(i). Two levels are added because the offenses

involved the possession or use of unauthorized access devices. Id. § 2Bl.l(b)(l l)(B)(i). The

offense level is reduced by two for acceptance of responsibility. Id. § 3El.l(a). The total

offense level is 10. PSR|36.

       The defendant has a criminal history dating back to 1987. See PSR      38—42. He has a

subtotal criminal history score of eight. PSR ^ 43. Two points are added because he was on

supervised release when he committed the instant offense. PSR^44; U.S.S.G. § 4Al.l(d). His

total criminal history score is 10, which establishes a high criminal history category of V. PSR

                                                 3
145. During the hearing, the defendant noted his belief that his criminal history is overstated,

since the same criminal scheme resulted in separate federal and state convictions accounted for

separately. Sent. Hr'g Tr. 15:10-21. The court concludes that a criminal history category of V

is accurate. The guideline imprisonment range is 21 months to 27 months. PSR T| 109.

    VI.    Law

       The United States Sentencing Guidelines (the "Guidelines") are advisory. United States

V. Booker, 543 U.S. 220, 245 (2005). The district court "must... conduct its ovm independent

review ofthe sentencing factors, aided by the arguments ofthe prosecution and defense." United

States V. Cavera, 550 F.3d 180, 189(2d Cir. 2008)(en banc). If the support for doing so is

compelling, the district court may impose a sentence outside the Guidelines range. Id. The

sentencing court shall "state in open court the reasons for its imposition of the particular

sentence" and, if it has departed from the Guidelines range, why. See 18 U.S.C. § 3553(c).

      The district court must "consider all of the § 3553(a)factors to determine whether they

support the sentence requested." Gall v. {7wYc<7iS'torej', 552 U.S. 38,49-50(2007). The court

should consider, inter alia,"the nature and circumstances ofthe offense and the history and

characteristics ofthe defendant." 18 U.S.C. § 3553(a)(1).

   VII.    18 U.S.C.§ 3553(a) Considerations

       Raghimath was born in Guyana in 1964; he is 54 years old. PSR 50. The defendant

advised that he had an "okay" childhood and described his family as close and loving. PSR

   54-55. He lived with his parents in Guyana until about 1970 when they immigrated to the

United States, leaving him and his siblings in the care of a maternal aunt. PSR ^ 54. The

defendant's parents provided financial support, but he missed them. Id. The defendantjoined

his parents in the United States in 1976. PSR      54-55. When an adult, he provided financial
support to his mother, who suffers from depression, memory loss, heart problems, high blood

pressure, and a liver condition, and his sister, when she battled cancer. PSR 50.

      Raghunath has five children. He raised his oldest daughter from birth, after his former

partner was no longer able to care for her. PSR ^56. The daughter is now 24 and studying to

become a nurse practitioner. PSR 57. She cited her father as a good "motivating" presence in

her life. Sent. Hr'g Tr. 29:22-24. The defendant has four other children with his wife,from

whom he is now separated. PSR       58-59. After allegations of abuse and neglect were made

against him, the children were placed in foster care. PSR ^ 59. They were subsequently returned

to their mother's custody. Id. Issues concerning visitation between the children and the

defendant are being resolved through the Family Court. Id.

      The defendant has a sporadic work history. When he was about 25, he withdrew from

City College of New York two credits shy of completing his degree to find employment after his

own father could no longer work. PSR ^ 86. He was employed as a taxi and limousine driver.

PSR    96-97. He has worked in construction and at odd jobs on a sporadic basis. PSR        90-

95. He has expressed his desire to return to college and complete his degree. See Sent. Hr'g Tr.

14:12-14.


      In 2011, the defendant was sentenced to 40 months custody for his part in a residential

mortgage fraud scheme. PSR ^ 40. He was later sentenced to an incarceratory term of 12

months for violating the terms of his supervised release after he was convicted of grand larceny

and mail fraud. Id.

      The defendant has a number of physical and mental medical problems. He has been

diagnosed with kidney failure and with sarcoidosis, a rare condition in which groups ofimmune

cells form lumps in various organs ofthe body. PSR      70-71. Raghvmath reports having been
hospitalized for chest pains and "mini-strokes." PSR m 61-6%. He was a regular cocaine user

from 1984 to 2009. PSR 184.

      The defendant has also been diagnosed with intermittent explosive disorder and

personality disorder with narcissistic and antisocial traits. PSR ^ 79. He received treatment from

2014 to 2016, but was discharged from the program due to an arrest and incarceration. Id. The

discharge summary by the treatment provider suggests that there was difficulty engaging the

defendant in treatment. Id.


      During the sentencing hearing, it became clear that Raghunath has a supportive family.

His siblings and his daughter will assist him in his rehabilitation so that he can provide financial

and emotional support to his family members.

  VIII.    Sentence

       Raghunath actively engaged in the present serious financial crimes soon after his release

from federal custody and while he was under supervision. He repeatedly contacted an individual

about the possibility of selling stolen personal information and he set up multiple meetings to

meet this goal. These offenses have consequences for real individuals. Identity theft has

devastating impact on individuals' financial security. "In addition to significant financial loss,

victims must cope with wrongful arrests, loss of utility service, erroneous information on health

records, improper child support garnishments, and harassment by collection agencies." Sarah

Dranoff,Identity Theft: A Low-Income Issue, 17 Am. Bar Assoc. Dialogue Mag.(Winter

2014), https://perma.cc/ES6W-QFZ8. The impact ofidentity theft can be particularly acute for

low-income individuals. Id. ("[F]or low-income individuals and families, the financial injury,

emotional stress, and other effects experienced by identity theft victims across the income

spectrum are often compounded by severe and immediate consequences to crucial needs-based

benefits, subsidized housing, employment, utility service, and medical care."). In 2016, about
33% of individuals who had experienced identity theft in the previous year had a household

income below $50,000. See Erika Harrell, U.S. Dep't. of Just., Bureau of Just. Stat., Victims of

Identity Theft, 2016 at 4 tbl.2(Jan. 2019). A custodial sentence of 18 months will adequately

advance the goals of general and specific deterrence with respect to these crimes.

      The defendant is sentenced to eighteen months' incarceration and to three years of

supervised release. Placement in a penitentiary in New York City, where his family members

can visit, is recommended. A forfeiture order has been separately entered. See Order Forfeiture,

June 10,2019,EOF No. 19. The government may, by September 8,2019, submit a proposed

restitution order. No fines are imposed because the defendant has insufficient funds to pay one.

There is a special assessment of$100 for each ofthe two counts.

    IX.    Conclusion


       All relevant issues have been considered to ensure a "sufficient, but not greater than

necessary" sentence.




                                                     Jack ByWeinstein
                                                     Senio^nited States District Judge
Dated: July 3,2019
       Brooklyn, New York
